




Exhibit 10.19
AMERISTAR CASINOS, INC.
RESTRICTED STOCK UNIT AGREEMENT
(Form 2009-11/11(Employees))
 
 
 
 
 
 
 
 
 
Name and Address of Award Holder:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
No. of RSUs:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vesting Schedule:
 
 
 
shares on
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
shares on
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
shares on
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
shares on
 
 
 
 
 
 
 
 
 
 
 
 
 



[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------




Dear Ameristar Team Member:
This letter agreement (the “Agreement”) sets forth the terms and conditions
applicable to the Restricted Stock Units (“RSUs”) which have been granted to you
by Ameristar Casinos, Inc., a Nevada corporation (the “Company”), pursuant to
its 2009 Stock Incentive Plan (the “Plan”). Your award is subject to the terms
and conditions set forth in the Plan and this Agreement. Capitalized terms used
in this Agreement and not defined shall have the respective meanings set forth
in the Plan.
1.
Grant of RSUs

You have been granted the number of RSUs set forth under the heading “No. of
RSUs” on the cover page of this Agreement. Each RSU represents the right to
receive one share of the Company's common stock, par value $0.01 per share (the
“Common Stock”) on the applicable settlement date for the RSU. You do not need
to pay any purchase price to receive the RSUs granted to you by this Agreement.
2.
Vesting of RSUs

Except as otherwise set forth in this Section 2, your RSUs will vest in
installments as set forth under the heading “Vesting Schedule” on the cover page
of this Agreement, provided that you are an employee of or have another
Relationship with the Company or one of its Related Companies on each such
respective date.
As used herein, the term “Relationship” means that you are or have agreed to
become an officer, director, employee, consultant, adviser or independent
contractor of the Company or a Related Company.
If your Relationship terminates for any reason other than Retirement (as defined
below), death or Permanent Disability (as defined below), any of your RSUs that
have not vested prior to the termination of your Relationship will be forfeited.
If your Relationship terminates by reason of Retirement, your RSUs, if granted
at least one (1) year prior to the date of Retirement, shall continue to vest as
described above. For purposes of this Section 2, “Retirement” means the
termination of your Relationship with the Company or a Related Company as an
employee for any reason other than cause, death or Permanent Disability after
you have (i) obtained at least 75 Points (as defined below), (ii) attained at
least 60 years of age and (iii) completed at least five (5) full years of
service with the Company or a Related Company, including service as a
non-employee member of the Board of Directors of the Company or a Related
Company. Your “Points” shall be equal the sum of your age (full years only) and
full years of service with the Company or a Related Company, including service
as a non-employee member of the Board of Directors of the Company or a Related
Company.
As used herein, the term “cause” shall mean that the Relationship is terminated
by the Company or a Related Company due to (i) your commission of a substantial
violation, through intentional conduct or through a pattern of behavior not
corrected within a reasonable period of time after written notice to you by the
Company or such Related Company of such behavior (in either case, whether by
action or omission), of your duties on behalf of the Company or a Related
Company or the workplace policies or rules of the Company or a Related Company
which conduct or behavior actually results in substantial harm to the Company or
a Related Company or could reasonably be expected to put personnel of the
Company or a Related Company in serious jeopardy of imminent harm to their
safety, health or well-being or to cause substantial harm to the business of the
Company or a Related Company or (ii) your commission of any act(s) or
omission(s) constituting dishonesty, a felony or fraud or (iii) your failure to
satisfy any requirements under applicable gaming laws or regulations for the
continuance of your Relationship with the Company or such Related Company.
Notwithstanding the foregoing sentence, in




--------------------------------------------------------------------------------




the event of any conflict between the definition of “cause” set forth above and
the definition of “for cause” or “cause” in any employment agreement you may
have with the Company or a Related Company, the definition and other provisions
concerning the determination of “for cause” or “cause” in such employment
agreement shall control. As used herein, whether a Relationship is or has been
terminated for “cause” shall be finally determined by the Committee.
If you die at a time when you are in a Relationship, or if you cease to have a
Relationship by reason of Permanent Disability, any portion of your RSUs that
have not otherwise vested shall automatically accelerate so that all such RSUs
shall immediately become vested. As used herein, the term “Permanent Disability”
shall mean termination of your Relationship with the Company or any Related
Company with the consent of the Company or such Related Company by reason of
your permanent and total disability within the meaning of Section 22(e)(3) of
the Internal Revenue Code.
3.
Settlement of RSUs; Delivery of Shares

Your RSUs will be settled on, or within 30 days after, their vesting dates as
set forth in Section 2 or 4. On the settlement date of an RSU, the Company will
deliver to you one share of Common Stock for each of your RSUs being settled on
such date. The Common Stock delivered upon the settlement of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture.
4.
Change in Control; Corporate Transaction

     In the event of a Change in Control, any portion of your RSUs that have not
otherwise vested shall automatically accelerate to the extent permitted by
Section 409A of the Internal Revenue Code and Treasury Regulations thereunder
(“Section 409A”) so that all such RSUs shall, immediately upon the effective
time of the Change in Control, become vested. In the event of a Corporate
Transaction, any portion of your RSUs that have not otherwise vested shall
automatically accelerate to the extent permitted by Section 409A so that all
such RSUs shall, immediately prior to the effective time of the Corporate
Transaction, become vested. Your RSUs that vest under this Section 4 will be
settled on or within 30 days after the vesting date. In addition, upon the
dissolution or liquidation of the Company or upon any reorganization, merger or
consolidation as a result of which the Company is not the surviving corporation
(or survives as a wholly owned subsidiary of another corporation), or upon a
sale of substantially all the assets of the Company, the Committee may take such
action as it in its discretion deems appropriate, to the extent permitted by
Section 409A, to cash out your RSUs at or immediately prior to the date of such
event (based on the fair market value of the Common Stock at the time).
5.
Income Tax Withholding

You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state or local tax withholding liability arising with respect to your
RSUs at the time such liability arises. You can either make a cash payment to
the Company of the required amount or you can elect to satisfy your withholding
obligation by having the Company withhold from the shares of Common Stock
deliverable upon settlement of your RSUs a number of shares of Common Stock
(rounded to the nearest whole share) necessary to satisfy the minimum amount of
your withholding obligation. If you fail to satisfy your withholding obligation
in cash on or before the settlement date of your RSUs, the Company will withhold
shares of Common Stock deliverable upon settlement of your RSUs toward
satisfaction of your withholding obligation. In addition, to the extent
permitted by applicable law, the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you.
6.
Other Provisions of RSUs





--------------------------------------------------------------------------------




(a)
Voting. You will have no voting rights or other rights as a stockholder with
respect to your RSUs prior to the time shares of Common Stock are delivered to
you in settlement of the award.

(b)
Dividends. You will not be entitled to receive dividends or dividend equivalents
with respect to your RSUs prior to the time shares of Common Stock are delivered
to you in settlement of the award.

(c)
Transfer Restrictions. You may not sell, transfer, assign or pledge your RSUs or
any rights under this award. Any attempt to do so will be null and void.

(d)
Death. In the event of your death, any shares of Common Stock you are entitled
to receive upon settlement of your RSUs will instead be delivered to your
designated beneficiary or, if you have not designated a beneficiary, to the
legal representative of your estate.

7.
Adjustments to Your Award in Certain Events

In the event of specified changes in the Company's capital structure, the
Committee is required to make appropriate adjustment in the number and kind of
shares authorized by the Plan and the number and kind of shares covered by
outstanding awards. This Agreement will continue to apply to your RSUs as so
adjusted.
8.
Regulatory Compliance

The Company is not required to deliver Common Stock (including upon the vesting
of RSUs) if such delivery would violate any applicable law or regulation or
stock exchange requirement. If required by any federal or state securities law
or regulation, the Company may impose restrictions on your ability to transfer
shares received upon settlement of your RSUs.
9.
Plan Terms

In the event of any conflict between the provisions of this Agreement and the
Plan, the Plan shall govern. All determinations and interpretations of the Plan
and this Agreement made by the Committee shall be conclusive and binding on the
parties hereto and their successors and assigns.
10.
Method of Acceptance

By accepting the RSUs, you shall be deemed to have agreed to and accepted all
the terms and conditions of this Agreement and the Plan, without the necessity
of your signing this Agreement. You acknowledge and agree that the acceptance of
the RSUs constitutes satisfaction in full of any and all pre-existing
understandings or commitments between the Company and you relating to your right
to acquire equity securities of the Company.
EXECUTED as of the Date of Grant.
 
 
 
 
 
 
AMERISTAR CASINOS, INC.
 
 
 
By:  
 
 
 
 
 
 
 
 
 
 
 

 


